DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 02/03/2021, with respect to the claim objection, 112 rejection and double patenting have been fully considered and are persuasive.  The claim objection, 112 rejection and double patenting have been withdrawn. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,587,856 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Independent claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 10,587,856. This is a statutory double patenting rejection.  The dependent claims also claim analogous subject matter and are also rejected therefrom.  Therefore, by combining or incorporating claim 6 into the independent claims of the prior patent, Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,587,856.  Please point out or clarify any differences between the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-4, 8, 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (herein after will be referred to as Zhang)(US 20160360104) in view of Choi et al. (herein after will be referred to as Choi) (US 20180035105).

Regarding claim 1, Zhang discloses
a system that transitions presentation between spherical visual content, the system comprising: one or more physical processors configured by machine-readable instructions to: [See Zhang [0058] Device includes processor/memory.  Also, see Fig. 3.]
obtain first visual information defining first spherical visual content of a first spherical image or a first spherical video;  [See Zhang [Fig. 4] Obtain images from a plurality of cameras, project and generate a combined view.  Also, see Figs. 8-9, the obtained images correspond to spherical images.] 
obtain second visual information defining second spherical visual content of a second spherical image different from the first spherical image or a second spherical video different from the second spherical video;  [See Zhang [Fig. 4] Obtain images from a plurality of cameras, project and generate a combined view.  Also, see Figs. 8-9, the obtained images correspond to spherical images.]
effectuate presentation of the first spherical visual content of the first spherical image or the first spherical video on a display based on a display field of view and a viewing direction, the display field of view defining an extent of the first spherical visual content of the first spherical image or the first spherical video presented on the display and the viewing direction characterizing a direction in which the display field of view is directed at the first spherical visual content of the first spherical image or the first spherical video;  and [See Zhang [0064] Displaying images corresponding to the combined view.]
effectuate a change in the presentation of the first spherical visual content of the first spherical image or the first spherical video on the display to presentation of the second spherical visual content of the second spherical image or the second spherical video on the display based on a spherical transition, [See Zhang [0082] Input from a user that indicates a rotation of the combined view (i.e. the common sphere (966 in Fig. 9).]
wherein the manipulation of the single sphere takes into account spherical dimensionality of the spherical space and changes portions of the surface of the single sphere from including the first spherical visual content of the first spherical image or the first spherical video into including the second spherical visual content  of the second spherical image or the second spherical video independent of the viewing direction of the display field of view such that before the spherical transition, entire surface of the single sphere includes the first spherical visual content of the first spherical image or the first spherical video, during the spherical transition, the entire surface of the single sphere is divided [See Zhang [0082] Input from a user that indicates a rotation of the combined view (i.e. the common sphere (966 in Fig. 9).  When camera is viewing all of Projected image B 964b and then transitions into all of projected image A 964a.  Either the camera or the sphere has to be rotated (which is mapped to the manipulation of the single sphere).]
Zhang does not explicitly disclose
effectuate presentation of the first spherical visual content of the first spherical image or the first spherical video on a display based on a display field of view and a viewing direction, the display field of view defining an extent of the first spherical visual content of the first spherical image or the first spherical video presented on the display and the viewing direction characterizing a direction in which the display field of view is directed at the first spherical visual content of the first spherical image or the first spherical video;  and
However, Choi does disclose 
effectuate presentation of the first spherical visual content of the first spherical image or the first spherical video on a display based on a display field of view and a viewing direction, the display field of view defining an extent of the first spherical visual content of the first spherical image or the first spherical video presented on the display and the viewing direction characterizing a direction in which the display field of view is directed at the first spherical visual content of the first spherical image or the first spherical video;  and [See Choi [Fig. 1] The extent of the spherical image being displayed is defined by the display’s screen size.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date that Zhang’s display incorporates the display resolution when displaying the images from the combined view when the user inputs the view control parameters to appropriately display the correct image size to the user.

Regarding claim 2, Zhang (modified by Choi) disclose the system of claim 1.  Furthermore, Zhang discloses
wherein the spherical transition is identified based on a director track including the spherical transition.  [See Zhang [0082] Input from a user that indicates a rotation of the combined view (i.e. the common sphere (966 in Fig. 9).  When camera is viewing all of Projected image B 964b and then transitions into all of projected image A 964a.  Either the camera or the sphere has to be rotated (which is mapped to the manipulation of the single sphere).]  There inherently is software for providing instructions as to how to operate when performing the request (according to applicant’s specification, para. 0043, a director track under BRI is instructions for presenting the visual content).]


wherein the spherical transition is identified based on a user selection of the spherical transition. [See Zhang [0082] Input from a user that indicates a rotation of the combined view (i.e. the common sphere (966 in Fig. 9).  When camera is viewing all of Projected image B 964b and then transitions into all of projected image A 964a.  Either the camera or the sphere has to be rotated (which is mapped to the manipulation of the single sphere).]  
 
Regarding claim 4, Zhang (modified by Choi) disclose the system of claim 1.  Furthermore, Zhang does not explicitly disclose
wherein the manipulation of the single sphere includes a rotation of the first spherical visual content of the first spherical image or the first spherical video and the second spherical visual content  of the second spherical image or the second spherical video on the single sphere independent of the viewing direction of the display field of view within the spherical space, and the portions of the surface of the single sphere changes from including the first spherical visual content of the first spherical image or the first spherical video into including the second spherical visual content  of the second spherical image or the second spherical video during the rotation.
However, Choi does disclose
wherein the manipulation of the single sphere includes a rotation of the first spherical visual content of the first spherical image or the first spherical video and [See Choi [0059 and Fig. 2] Rotating surface of the spherical image.  Also, see 0061, according to user.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Zhang to add the teachings of Choi, in order to apply the spherical rotation in image space of Choi to the combined projected view of multiple fisheye images in Choi to allow a user to conveniently view the 360 images from various angles [See Choi [0005]].

Regarding claim 8, Zhang (modified by Choi) disclose the system of claim 1.  Furthermore, Zhang discloses 
wherein the spherical transition further includes a change in projection. [See Zhang [0082] Input from a user that indicates a rotation of the combined view (i.e. the common sphere (966 in Fig. 9).  When camera is viewing all of Projected image B 964b and then transitions into all of projected image A 964a.  Either the camera or the sphere has to be rotated (which is mapped to the manipulation of the single sphere).]  



Regarding claim 12, see examiners rejection for claim 2 which is analogous and applicable for the rejection of claim 12.

Regarding claim 13, see examiners rejection for claim 3 which is analogous and applicable for the rejection of claim 13.

Regarding claim 14, see examiners rejection for claim 4 which is analogous and applicable for the rejection of claim 14.

Regarding claim 18, see examiners rejection for claim 8 which is analogous and applicable for the rejection of claim 18.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20160360104) in view of Choi (US 20180035105) and in further view of Middleton et al. (herein after will be referred to as Middleton) (US 20170308990).

Regarding claim 9, Zhang (modified by Choi) discloses the system of claim 1.  Furthermore, Zhang does not explicitly disclose
wherein the spherical transition simulates changes in lens curvature or focal length.  

wherein the spherical transition simulates changes in lens curvature or focal length.  [See Middleton [0011] Transformed image views using depth information which simulate a change in focal length of the camera (whether real or virtual) that produced the reference image.]
 It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Zhang (modified by Choi) to add the teachings of Middleton, in order to simulate 3D changes in an improved and efficient way [See Middleton [0001]].

Regarding claim 19, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 19.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20160360104) in view of Choi (US 20180035105) and in further view of Steinberg et al. (herein after will be referred to as Steinberg) (US 20160065861).

Regarding claim 10, Zhang (modified by Choi) discloses the system of claim 1.  Furthermore, Zhang does not explicitly disclose
wherein the manipulation of the single sphere includes a swirling warp on the surface of the single sphere independent of the viewing direction of the display field of view, the swirling warp blending the presentation of the first spherical visual content and the second spherical visual content on the display.

wherein the manipulation of the single sphere includes a swirling warp on the surface of the single sphere independent of the viewing direction of the display field of view, the swirling warp blending the presentation of the first spherical visual content and the second spherical visual content on the display. [See Steinberg [0074] Transformation for gradually displaying images.  Transformation includes blending/swirling.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the system by Zhang (modified by Choi) to add the teachings of Steinberg, in order to improve upon the quality of displaying images [See Steinberg [0019]].

Regarding claim 20, see examiners rejection for claim 10 which is analogous and applicable for the rejection of claim 20.

Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, the statutory double patenting rejection must be addressed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486